Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Because no art rejections have been applied to generic claim 1, the election requirement is withdrawn.  All claims have been examined.

Allowable Subject Matter
The prior art of record does not appear to disclose a current generation circuit, comprising: a temperature sensing circuit, configured to generate a reference voltage having corresponding magnitude according to a temperature of the current generation circuit; a resistor element, coupled with the temperature sensing circuit and having a resistance, and configured to determine magnitude of a reference current according to the reference voltage and the resistance; and a current mirror circuit, coupled with the temperature sensing circuit, and configured to generate an output current according to the reference current, wherein the temperature sensing circuit and the resistor element both have positive temperature coefficients or negative temperature coefficients as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849